State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: May 19, 2016                        106678
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

STEVEN R. SHANNON,
                    Appellant.
________________________________


Calendar Date:   April 19, 2016

Before:   Peters, P.J., Garry, Rose, Clark and Aarons, JJ.

                               __________


      Hinman, Howard & Kattell, LLP, East Greenbush (Linda B.
Johnson of counsel), for appellant.

      Weeden A. Wetmore, District Attorney, Elmira (Sophie J.
Marmor of counsel), for respondent.

                               __________


Aarons, J.

      Appeal from a judgment of the County Court of Chemung
County (Hayden, J.), rendered January 13, 2014, convicting
defendant upon his plea of guilty of the crime of identity theft
in the second degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to identity theft in the second degree stemming
from his fraudulent use of department store credit accounts to
purchase multiple gift cards. He was sentenced as a second
felony offender in accordance with the terms of the plea
agreement to a prison term of 1½ to 3 years and ordered to pay
restitution in the amount of $2,310. Defendant now appeals.
                              -2-                  106678

      Defendant's challenge to the restitution imposed is not
preserved for our review as there was no objection to the amount
of restitution or a request for a restitution hearing at the time
of sentencing (see People v Williams, 123 AD3d 1374, 1375 [2014],
lv denied 25 NY3d 954 [2015]; People v Sparbanie, 110 AD3d 1119,
1120 [2013], lv denied 22 NY3d 1203 [2014]). Moreover, there is
sufficient evidence in the record to support County Court's
imposition of the restitution amount requested (see Penal Law §
60.27 [2]; People v Sparbanie, 110 AD3d at 1120; People v Heier,
73 AD3d 1392, 1393 [2010], lv denied 15 NY3d 805 [2010]). To the
extent that defendant contends that he was deprived of the
effective assistance of counsel due to counsel's failure to
request a restitution hearing, we find it to be without merit
(see People v Faranda, 86 AD3d 862, 863 [2011], lv denied 17 NY3d
903 [2011]).

     Peters, P.J., Garry, Rose and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court